EXHIBIT 10.3
 
EXECUTION VERSION
 
 
 
 
AMENDMENT NO. 6 TO CREDIT AGREEMENT AND AMENDMENT NO. 4 TO REGISTRATION RIGHTS
AGREEMENT
 
This AMENDMENT NO. 6 TO CREDIT AGREEMENT AND AMENDMENT NO. 4 TO REGISTRATION
RIGHTS AGREEMENT (this “Amendment”) dated as of October 30, 2012 (the “Effective
Date”), by and among CADIZ INC. and CADIZ REAL ESTATE LLC, as borrowers (the
“Borrowers”), the lenders signatory hereto (the “Lenders”) and LC CAPITAL MASTER
FUND, LTD., as administrative agent (“LC Capital” or, in such capacity, the
“Agent”).


RECITALS
 
WHEREAS, the Borrowers entered into that certain Credit Agreement, dated as of
June 26, 2006, by and among the Borrowers, the lenders party thereto and Peloton
Partners LLP, as administrative agent (“Peloton Agent”), as amended pursuant to
that certain Amendment No. 1 to Credit Agreement dated as of September 29, 2006,
by and among the Borrowers, the lenders party thereto and Peloton Agent; as
further amended pursuant to that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Registration Rights Agreement dated as of June 4, 2009 (the
“Second Amendment”), by and among the Borrowers, the lenders party thereto and
LC Capital, as administrative agent; as further amended pursuant to that certain
Amendment No. 3 to Credit Agreement and Amendment No. 2 to Registration Rights
Agreement dated as of October 19, 2010 (the “Third Amendment”), by and among the
Borrowers, the lenders party thereto and LC Capital, as administrative agent; as
further amended pursuant to that certain Amendment No. 4 to Credit Agreement
dated as of July 25, 2011 (the “Fourth Amendment”), by and among the Borrowers,
the lenders party thereto and LC Capital, as administrative agent; and as
further amended pursuant to that certain Amendment No. 5 to Credit Agreement and
Amendment No. 3 to Registration Rights Agreement dated as of August 8, 2012 (the
“Fifth Amendment”), by and among the Borrowers, the lenders party thereto and LC
Capital, as administrative agent (and as the same may be further amended and
supplemented from time to time prior to the Effective Date, the “Credit
Agreement”);


WHEREAS, Cadiz Inc. entered into that certain Registration Rights Agreement
dated as of June 26, 2006, by and among Cadiz Inc. and Peloton Agent on behalf
of each holder of registrable securities (as the same has been amended and
supplemented from time to time prior to the Effective Date, the “Registration
Rights Agreement”);


WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend the
Credit Agreement and the Registration Rights Agreement on the terms and
conditions set forth herein; and


WHEREAS, each of the defined terms used herein shall, if not otherwise defined
in this Amendment, has the same meaning as set forth in the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereby agree as follows:


ARTICLE I
Amendments to Credit Agreement


1.01 The following definitions in Section 1.1 of the Credit Agreement are hereby
amended and restated to read in their entirety as follows:
 
““Closing Date” June 26, 2006.”


““Commitment” the sum of the Tranche A Term Commitment, the Tranche B Term
Commitment, the Tranche C-1 Term Commitment, the Tranche C-2 Term Commitment and
the Tranche D Commitment.”


““Facility” each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B Term
Commitments and the Tranche B Term Loans made thereunder (the “Tranche B Term
Facility”), (c) the Tranche C-1 Term Commitments and the Tranche C-1 Term Loans
made thereunder (the “Tranche C-1 Term Facility”), and (d) the Tranche C-2 Term
Commitments and the Tranche C-2 Term Loans made thereunder (the “Tranche C-2
Term Facility”) and (e) the Tranche D Term Commitments and the Tranche D Term
Loans made thereunder (the “Tranche D Term Facility”).”


““Loan Documents” this Agreement, the Security Documents, the Registration
Rights Agreement, the Sixth Amendment Closing Certificate, the Warrants and any
amendment, waiver, supplement or other modification to any of the foregoing and
any other certificate or document executed or delivered in connection with the
foregoing.”


““Mortgage” each mortgage or deed of trust, including, without limitation, the
New Mortgage (including any amendment thereto) made by any Loan Party in favor
of, or for the benefit of, the Agent for the benefit of the Lenders,
substantially in the form of EXHIBIT D (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such deed of trust is to be
recorded).”


1.02 The following definitions are hereby added to Section 1.1 of the Credit
Agreement in their proper alphabetical order:
 
““Sixth Amendment” that certain Amendment No. 6 to Credit Agreement and
Amendment No. 4 to Registration Rights Agreement by and among the Borrowers, the
Agent and the Lenders, and dated as of the Sixth Amendment Effective Date.”


““Sixth Amendment Closing Certificate” as defined in Section 4.1(d).”


““Sixth Amendment Consideration” those certain warrants (the “Warrants”) to
purchase an aggregate of 250,000 shares of Cadiz’s common stock, substantially
in the form of Attachment 1 hereto, which shall be allocable to the Lenders in
proportion to their respective Tranche D Term Commitments.”


““Sixth Amendment Effective Date” October 30, 2012.”
 
““Tranche D Additional Capital Condition” the receipt by Borrower of at least
$15,000,000 in debt or equity working capital financing from one or more Persons
who are not acting in their capacity as lenders under this Credit Agreement as
of the Sixth Amendment Effective Date.”


““Tranche D Mortgage Amendments” as defined in Section 4.1(e).”


““Tranche D Term Commitment” as to any Lender, the obligation of such Lender to
make a Tranche D Term Loan to the Borrower in a principal amount, if any, equal
to the amount set forth under the heading “Tranche D Term Commitment” opposite
such Lender’s name on Schedule 1.1A-1.  The original aggregate amount of the
Tranche D Term Commitment is $5,000,000.”


““Tranche D Term Loan” as defined in Section 2.1(d).”




1.03 Section 2.1(d) is hereby added to the Credit Agreement to read its entirety
as follows:
 
2.1           Term Commitments; Outstanding Term Loans.  (d)  Subject to the
terms and conditions hereof, each Lender severally agrees to make a Loan (a
“Tranche D Term Loan”) to the Borrower on the Sixth Amendment Effective Date,
upon the satisfaction or waiver of the applicable conditions set forth in
Section 4.1, in an amount equal to the Tranche D Term Commitment of such
Lender.  The Borrower shall not have any right to reborrow any portion of any
Tranche D Term Loan that may be repaid or prepaid from time to time.




1.04 Section 2.2 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
2.2           Repayment of Loans.  The Accreted Loan Value of the Tranche A Term
Loan, the Tranche B Term Loan, the Tranche C-1 Term Loan, the Tranche C-2 Term
Loan and, subject to Section 2.10 below, the Tranche D Loan shall be due and
payable on the Maturity Date to the Agent for the account of each Lender as set
forth in the Register referenced in Section 9.6(a).




1.05 Section 2.3(d) of the Credit Agreement is hereby added to the Credit
Agreement to read in its entirety as follows:
 
2.3           Optional Prepayments.  (d)  The Borrowers may prepay each of the
Tranche D Term Loans in cash in an amount equal to the Accreted Loan Value of
such Loans as of the day prior to the date of such prepayment.




1.06 Section 2.4 (c) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
 
2.4           (c)  Interest on each of the Tranche B-1 Term Loans, the Tranche
B-2 Term Loans, the Tranche C-1 Term Loans the Tranche C-2 Term Loans and the
Tranche D Term Loans shall at all times accrete to the principal amount of the
Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche C-1 Term Loans
the Tranche C-2 Term Loans and the Tranche D Term Loans, respectively.




1.07 Section 2.10 is hereby added to the Credit Agreement to read in its
entirety as follows:
 
2.10           Mandatory Prepayments.  In the event that the Tranche D
Additional Capital Condition is satisfied prior to the Maturity Date, then the
Borrowers shall, within five (5) Business Days of the satisfaction of the
Tranche D Additional Capital Condition, prepay the Tranche D Term Loans in cash,
in an amount equal to the Accreted Loan Value of such Loans as of the day prior
to the date of such prepayment.




1.08 Section 3.7 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“3.7           Ownership of Property; Liens.  Each Loan Party has title in fee
simple to, or a valid leasehold interest in, all its real property (including
without limitation the right to extract by any means and use, for domestic and
agricultural purposes, for sale to third parties, and for any other purpose,
water therefrom) other than the property currently owned by Harweal Investments
Limited, the name of which has subsequently been changed to EVCO Limited, as
nominee for Cadiz Land Company, Inc., which property is subject to no Liens
other than Liens in favor of a Loan Party.  Each Loan Party has good title to,
or a valid leasehold interest in, all its other property.  Each Loan Party
represents that Octagon Partners, LLC, a California limited liability company
(“Octagon”) and an affiliate of each Loan Party, has title in fee simple to all
its real property (including without limitation the right to extract by any
means and use, for domestic and agricultural purposes, for sale to third
parties, and for any other purpose water therefrom).  None of such property
referenced in this Section 3.7 is subject to any Lien except as permitted by
Section 6.2 or such other minor defects in title that do not interfere with such
Loan Party's ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.  The property subject to
the Mortgage comprises all of the real property owned, leased or controlled by
the Loan Parties and any of their Subsidiaries and all of the Material Leased
Properties.”


1.09 Section 4.1 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
“4.1           Conditions to Sixth Amendment Effective Date.  The occurrence of
the Sixth Amendment Effective Date and the obligations of each Lender having a
Tranche D Term Commitment to make its Tranche D Term Loan and otherwise complete
the transactions contemplated by this Agreement are subject to the satisfaction,
or waiver by each of the Lenders having a Tranche D Term Commitment, of each of
the following conditions precedent:


(a)           Sixth Amendment.  The Agent shall have received the Sixth
Amendment, executed and delivered by the Agent, Cadiz and CRE, each of the
Lenders having Tranche D Term Commitment, and the Required Lenders.


(b)           Sixth Amendment Consideration.  Each of the Lenders having a
Tranche D Term Commitment shall have received its respective portion of the
Sixth Amendment Consideration determined in accordance with each Lender’s pro
rata share of the Tranche D Term Commitments.  In respect thereto, each of the
Lenders shall deliver to Borrower, on or before the Sixth Amendment Effective
Date, a duly executed Purchaser’s Certificate substantially in the form attached
to the Sixth Amendment as Attachment 2 with appropriate insertions and
attachments and in substance reasonably satisfactory to Borrower.


(c)           Bring Down.  The representations and warranties contained in the
Loan Documents shall be true and correct as if made on and as of the Sixth
Amendment Effective Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date) and no Default or
Event of Default shall have occurred and, as of the Sixth Amendment Effective
Date, be continuing.


(d)           Closing Certificate; Good Standing Certificates. The Agent shall
have received (i) a certificate of each Loan Party, dated the Sixth Amendment
Effective Date, substantially in the form attached to the Sixth Amendment as
Attachment 3 (the “Sixth Amendment Closing Certificate”), with appropriate
insertions and attachments and (ii) a good standing certificate from each
Borrower from its jurisdiction of incorporation [and the State of California]
dated not earlier than thirty (30) days prior to the Sixth Amendment Effective
Date.


(e)           Mortgage Amendments.  Amendments to the Mortgages, in the form
attached hereto as Attachment 4, and in scope and substance satisfactory to the
Agent (the “Tranche D Mortgage Amendments”) shall have been executed and
delivered by duly authorized officers of the Agent, the Borrowers and Chicago
Title Company (the “Title Company”), as trustee.


1.10 Section 5.12 is hereby added to the Credit Agreement to read in its
entirety as follows:
 
“5.12           Amended Mortgage and Title Policy.  No later than 30 days after
the Sixth Amendment Effective Date (a) the Tranche D Mortgage Amendments shall
have been duly recorded in the offices specified on Schedule 3.16(b), (b) the
Agent shall have received evidence, in form, scope and substance satisfactory to
the Agent of such recordation and (c) the Agent shall have received the
irrevocable and unconditional commitment of the Title Company to issue to the
Agent, on behalf of the Lenders, in form, scope and substance satisfactory to
the Agent, effective as of the date and time the Tranche D Mortgage Amendments
are recorded, endorsements to each Lender’s Policy which shall (i) redate each
policy and all endorsements to the date of recording of the Tranche D Mortgage
Amendments, (ii) increase the aggregate amount of the policies to $64,597,491.45
plus accumulated interest (to be allocated among the policies in such manner as
deemed appropriate by Agent), (iii) reflect continued priority of the Mortgages,
(iv) contain any endorsements as to other matters as Agent reasonably deems
necessary or advisable, which endorsements shall each be in form, scope and
substance satisfactory to Agent, (v) be subject to no monetary liens (other than
non-delinquent real property taxes) and only such non-monetary title exceptions
as reasonably approved by the Agent.  Notwithstanding the foregoing, Agent shall
approve of any title exception (x) that was set forth in the Lender’s Policies
previously approved by the Agent or (y) that Agent in its reasonable discretion
determines would not have a material adverse affect on the value of the
Collateral, either now or in the future.  In conjunction with the foregoing
condition, as soon as reasonably possible after the Effective Date, Borrowers
shall cause the Title Company to provide to the Agent a supplemental title
report reflecting any new exceptions to title not appearing in the existing
Lender’s Policy relating to each Mortgage.  Any premiums, expenses or fees
charged by the Title Company in connection with issuing the foregoing policies
and/or endorsements shall be the responsibility of the Borrowers.


1.11 Section 7(c)(i) of the Credit Agreement is hereby amended by adding, after
“Section 5.11” and in lieu of the word “or”, the words “, Section 5.12 or”.
 
1.12 Section 7 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof: “Nothing in this Agreement or any of the Loan
Documents shall impair any Lender’s right to enforce its claims for amounts owed
to such Lender hereunder and under the Loan Documents following the Maturity
Date until payment in full of the Obligations and, subject to the provisions of
this Section 7 and Section 9.1, to pursue any enforcement action or remedies at
law or equity with respect to such amounts owed to such Lender as it shall
determine in its sole discretion.”
 
1.13 Schedule 1.1A is hereby amended and restated in its entirety by Schedule
1.1A attached hereto as Attachment 5.
 
1.14 Schedule 1.1C is hereby amended and restated in its entirety by Schedule
1.1C attached hereto as Attachment 6.
 
ARTICLE II
Amendments to Registration Rights Agreement


2.01           The first sentence of the definition of “Registrable Securities”
in Section 1 of the Registration Rights Agreement is hereby amended and restated
to read in its entirety as follows:


““Registrable Securities” means any and all of (i) the shares of Common Stock of
the Company received by Holders upon conversion of the Loans and (ii) the shares
of Common Stock of the Company (including any shares of Common Stock of the
Company underlying any convertible or exchangeable securities) received by
Holders as Extension Consideration upon the exercise by the Borrowers of the
Extension Right, as such terms are defined in the Credit Agreement, as amended,
and (iii) the shares of Common Stock of the Company underlying the Warrants (as
such term is defined in the Credit Agreement) received by Holders as Sixth
Amendment Consideration (as such term is defined in the Credit Agreement) upon
the Sixth Amendment Effective Date, and (iv) any securities issuable or issued
or distributed in respect of any of the securities identified in clauses (i) and
(ii) and (iii) by way of stock dividend or stock split or in connection with a
combinations of shares, recapitalization, reorganization, merger, consolidation
or otherwise.”


2.02           The following definitions are hereby added to Section 1 of the
Registration Rights Agreement in their proper alphabetical order:


““Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement and
Amendment No. 4 to Registration Rights Agreement, by and among the Borrowers,
the Agent and the Lenders, and dated as of Sixth Amendment Effective Date.”


““Sixth Amendment Effective Date” means October 30, 2012.”


2.03           Section 2(a) of the Registration Rights Agreement is hereby
amended and restated to read in its entirety as follows:
 
 
“(a)           Any Holder may, subject to the terms hereof, request the Company
in writing (each such request, a “Demand”) to effect a registration with the SEC
under and in accordance with the provisions of the Securities Act of all or part
of the Registrable Securities Beneficially Owned by such Holder (a “Demand
Registration”).  The Demand shall specify the aggregate number of shares of
Registrable Securities requested to be so registered on behalf of such
Holder.  For purposes of this Agreement, Holders shall be deemed to have made a
Demand, effective as of the Sixth Amendment Effective Date, with respect to all
of the Registrable Securities (the “Closing Demand”); provided, however, that,
notwithstanding Section 2(b) of this Agreement, with respect to the shares of
Common Stock of the Company underlying the Warrants received by Holders as Sixth
Amendment Consideration the Company will use best efforts to file a registration
statement on Form S-3 with respect thereto not later than 30 days following the
first to occur of (i) satisfaction of the Tranche D Additional Capital Condition
(as defined in the Credit Agreement) or (ii) the filing by the Company of its
Annual Report on Form 10-K for the fiscal year ending December 31, 2012.  Any
request received by the Company from a Holder as provided in this Section 2(a)
shall be deemed to be a “Demand” for purposes of this Agreement, unless the
Company, in accordance with the terms of this Agreement, shall have notified
such Holder in writing, prior to its receipt of such request from such Holder,
of its intention to register securities with the SEC, in which case the request
from such Holder shall be governed by Section 3 hereof, not this Section 2.  All
Demands to be made by a Holder pursuant to this Section 2(a) and any
notifications by the Company pursuant to the preceding sentence must be based
upon a good faith intent of such Holder or the Company, as the case may be, to
effect the sale of securities pursuant to such registrations as promptly as
practicable after the date of the Demand or notification, as the case may be, in
accordance with the terms of this Agreement.”


2.04           Section 2(c)(v) of the Registration Rights Agreement is hereby
amended and restated to read in its entirety as follows:
 
 
“(v)           if the Company shall have, on or after the Sixth Amendment
Effective Date, previously effected four (4) Demand Registrations pursuant to
the terms of this Agreement;”


ARTICLE III


Conditions Precedent


This Amendment shall become effective as of the Effective Date upon satisfaction
of the conditions set forth in Section 1.09 of this Amendment.
 
ARTICLE IV
Effect of Amendment


Except as expressly amended hereby, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms.  This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement, as amended hereby.
ARTICLE V
Waiver


The undersigned Lenders that were parties to the Credit Agreement immediately
prior to the Sixth Amendment Effective Date hereby waive any breach of or
default under Section 6.7 of the Credit Agreement that may result from
consummation of the transactions contemplated by this Sixth Amendment with any
Lender that is an Affiliate of the Borrowers.
 
ARTICLE VI
Counterparts


This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Borrowers and the Agent.
 
ARTICLE VII
Severability


Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


ARTICLE VIII
Governing Law


THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to
Credit Agreement and Amendment No. 4 to Registration Rights Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.
 


 
BORROWERS
 


 
CADIZ INC., as a Borrower
 


By:           /s/ Keith Brackpool
Name:  Keith Brackpool
Title:           Chief Executive Officer
 


 
CADIZ REAL ESTATE LLC, as a Borrower
 


By:           /s/ Timothy J. Shaheen
Name:  Timothy J. Shaheen
Title:           Chief Executive Officer
 



(signature page to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
LENDERS
 


MILFAM II L.P., as a Lender


By:  Milfam LLC, as general partner


By:           /s/ Lloyd Miller, III
Name:           Lloyd Miller, III
Title:           Managing Member



(signature page to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

LENDER




WATER ASSET MANAGEMENT-MANAGED ACCOUNT #1, LLC,
as a Lender




By:           /s/ Marc Robert
Name:           Marc Robert
Title:           Chief Operating Officer

(signature page to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
LENDER
 


LC CAPITAL MASTER FUND, LTD.
 
a Cayman Islands company,
 
as a Lender
 
By:           /s/ Richard F. Conway
Name:           Richard F. Conway
Title:           Director
 
 


 
AGENT
 


LC CAPITAL MASTER FUND, LTD.
 
a Cayman Islands company,
 
as the Agent
 
By:           /s/ Richard F. Conway
Name:           Richard F. Conway
Title:           Director
 

(signature page to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
Attachment 1
 


 
Form of Tranche D Warrant

(Attachment 1 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

THE WARRANTS AND WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND THE WARRANTS AND THE WARRANT SHARES MAY NOT BE
EXERCISED OR TRANSFERRED UNLESS THERE IS A REGISTRATION STATEMENT IN EFFECT
COVERING THE WARRANTS AND WARRANT SHARES OR THERE IS AVAILABLE AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AS AMENDED.




Void after 5:00 p.m. New York Time, on October __, 2014.
Warrant to Purchase ___________ Shares of Common Stock.




WARRANT TO PURCHASE COMMON STOCK
OF
CADIZ INC.




This is to Certify that, FOR VALUE RECEIVED, XXXXX (name of party), or assigns
("Holder"), is entitled to purchase, subject to the provisions of this Warrant,
from Cadiz Inc., a Delaware corporation ("Company"), ________________ thousand
(____,___) shares of Common Stock, $0.01 par value, of the Company ("Common
Stock") at a price of Ten Dollars ($10.00) per share, at any time following the
date set forth on the signature page hereof (the "Initial Exercise Date")
to  5:00 p.m., New York Time, on October __, 2014 (the “Expiration Date”).  The
shares of Common Stock (or other stock or securities) deliverable upon such
exercise are hereinafter sometimes referred to as "Warrant Shares" and the
exercise price of each share of Common Stock (as such price may be adjusted from
time to time as provided herein) is hereinafter sometimes referred to as the
"Exercise Price".


(a)           EXERCISE OF WARRANT.  This Warrant may be exercised in whole or in
part at any time or from time to time on or after the Initial Exercise Date and
until the Expiration Date, or if either such day is a day on which banking
institutions in the State of New York are authorized by law to close, then on
the next succeeding day which shall not be such a day, by presentation and
surrender hereof to the Company at its principal office, or at the office of its
stock transfer agent, if any, with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form.  If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the rights of the Holder thereof to
purchase the balance of the Warrant Shares purchasable thereunder. Upon receipt
by the Company of this Warrant at its office, or by the stock transfer agent of
the Company at its office, in proper form for exercise, the Holder shall be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be actually delivered to the Holder.  The Company shall pay
all expenses, transfer taxes and other charges payable in connection with the
preparation, issue and delivery of stock certificates under this Section (a),
except that, in case such stock certificates shall be registered in a name or
names other than the name of the holder of this Warrant, all stock transfer
taxes which shall be payable upon the issuance of such stock certificate or
certificates shall be paid by the Holder at the time of delivering the Purchase
Form.
 
 
         Cashless Exercise.  The Holder shall have the right to convert this
Warrant following the Initial Exercise Date and prior to the Expiration Date by
way of cashless exercise, for the number of Warrant Shares specified in the
Purchase Form, as calculated in accordance with the following:  Upon exercise of
this cashless exercise right, the Holder shall be entitled to receive that
number of Warrant Shares equal to the quotient obtained by dividing {(A-B)(X)}
by {A}, where:


 
A
=
the closing price or last reported sale (the “Closing Price”) of the Common
Stock on the stock exchange or quotation system on which the Common Stock is
then traded or quoted on the date of conversion of this Warrant.



 
B
=
the Exercise Price under this Warrant.



 
X
=
the number of Warrant Shares specified in the Purchase Form.



 No Warrant Shares shall be issued or issuable upon cashless exercise of this
Warrant at any time when B is equal to or greater than A.


(b)           RESERVATION OF SHARES.  The Company hereby agrees that at all
times following the Initial Exercise Date there shall be reserved for issuance
and/or delivery upon exercise of this Warrant such number of shares of its
Common Stock (or other stock or securities deliverable upon exercise of this
Warrant) as shall be required for issuance and delivery upon exercise of this
Warrant.  All shares of Common Stock issuable upon the exercise of this Warrant
shall be duly authorized, validly issued, fully paid and nonassessable and free
and clear of all liens and other encumbrances.


(c)           FRACTIONAL SHARES.  No fractional shares or script representing
fractional shares shall be issued upon the exercise of this Warrant.  With
respect to any fraction of a share called for upon any exercise hereof, the
Company shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market price (as defined in Section (f)(5) below) of
the Common Stock


(d)           EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT.  This Warrant
is exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder.  This Warrant is transferable and may be assigned
or hypothecated, in whole or in part, at any time and from time to time from the
date hereof.  Upon surrender of this Warrant to the Company at its principal
office or at the office of its stock transfer agent, if any, with the Assignment
Form annexed hereto duly executed and funds sufficient to pay any transfer tax,
the Company shall, without charge, execute and deliver a new Warrant registered
in the name of the assignee named in such instrument of assignment and this
Warrant shall promptly be canceled.  This Warrant may be divided or combined
with other warrants which carry the same rights upon presentation hereof at the
principal office of the Company or at the office of its stock transfer agent, if
any, together with a written notice specifying the names and denominations in
which new Warrants are to be issued and signed by the Holder hereof.  The term
"Warrant" as used herein includes any Warrants into which this Warrant may be
divided or exchanged.  Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and in the
case of loss, theft or destruction, of reasonably satisfactory indemnification
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will execute and deliver a new Warrant of like tenor and date.  Any such new
Warrant executed and delivered shall constitute an additional contractual
obligation on the part of the Company, whether or not this Warrant so lost,
stolen, destroyed, or mutilated shall be at any time enforceable by anyone.


(e)           RIGHTS OF THE HOLDER.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in the Warrant and
are not enforceable against the Company except to the extent set forth
herein.  Furthermore, the Holder by acceptance hereof, consents to and agrees to
be bound by and to comply with all the provisions of this Warrant.  In addition,
the holder of this Warrant, by accepting the same, agrees that the Company and
the transfer agent may deem and treat the person in whose name this Warrant is
registered as the absolute, true and lawful owner for all purposes whatsoever,
and neither the Company nor the transfer agent shall be affected by any notice
to the contrary.


(f)           ANTI-DILUTION PROVISIONS.  The Exercise Price and the number and
kind of Warrant Shares shall be subject to adjustment from time to time upon the
happening of certain events as hereinafter provided.  The Exercise Price in
effect at any time and the Warrant Shares shall be subject to adjustment as
follows:


(1)  
In case the Company shall (i) pay a dividend or make a distribution on its
shares of Common Stock in shares of Common Stock, (ii) subdivide or reclassify
its outstanding Common Stock in shares of Common Stock into a greater number of
shares,  or (iii) combine or reclassify its outstanding Common Stock into a
smaller number of shares, then the Exercise Price in effect at the time of the
record date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that such
Exercise Price shall equal the price determined by multiplying the Exercise
Price in effect immediately prior to such record date or effective date by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding on such record date or effective date, and the denominator of which
is the number of shares of Common Stock outstanding immediately after such
dividend, distribution, subdivision, combination or reclassification.  For
example, if the Company declares a 2 for 1 stock dividend or stock split and the
Exercise Price immediately prior to such event was $8.00 per share, the adjusted
Exercise Price immediately after such event would be $4.00 per share.



Such adjustment shall be made successively whenever any event listed in this
Subsection (1) shall occur.


(2)           In case the Company shall hereafter issue rights or warrants to
all holders of its Common Stock entitling them to subscribe for or purchase
shares of Common Stock (or securities convertible into Common Stock) at a price
(or having a conversion price per share) less than the Exercise Price on the
record date mentioned below, then the Exercise Price shall be adjusted so that
the same shall equal the price determined by multiplying the Exercise Price in
effect immediately prior to the record date mentioned below by a fraction, the
numerator of which shall be the sum of the number of shares of Common Stock
outstanding on the record date mentioned below and the number of additional
shares of Common Stock which the aggregate offering price of the total number of
shares of Common Stock so offered (or the aggregate conversion price of the
convertible securities so offered) would purchase at such Exercise Price, and
the denominator of which shall be the sum of the number of shares of Common
Stock outstanding on such record date and the number of additional shares of
Common Stock offered for subscription or purchase (or into which the convertible
securities so offered are convertible).  Such adjustment shall be made
successively whenever such rights or warrants are issued and shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such rights or warrants; and to the extent that
shares of Common Stock are not delivered (or securities convertible into Common
Stock are not delivered) after the expiration of such rights or warrants, the
Exercise Price shall be readjusted to the Exercise Price which would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made upon the basis of delivery of only the number of shares of Common
Stock (or securities convertible into Common Stock) actually delivered.


(3)           In case the Company shall hereafter declare any dividend outside
the ordinary course of business ("extraordinary dividend") to all holders of its
Common Stock (excluding those referred to in Subsections (1) or (2) above), then
in each such case the Exercise Price in effect thereafter shall be determined by
multiplying the Exercise Price in effect immediately prior thereto by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding multiplied by the current market price per share of Common
Stock (as defined in Subsection (5) below), less the aggregate fair market value
(as determined in good faith by the Company's Board of Directors (the “Board of
Directors”)) of said extraordinary dividend, and the denominator of which shall
be the total number of shares of Common Stock outstanding multiplied by such
current market price per share of Common Stock.


Such adjustment shall be made successively whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such distribution.


(4)           Whenever the Exercise Price payable upon exercise of each Warrant
is adjusted pursuant to Subsections (1), (2) or (3) above, the number of Warrant
Shares purchasable upon exercise of this Warrant shall simultaneously be
adjusted by multiplying the number of Warrant Shares issuable upon exercise of
this Warrant immediately prior to such adjustment by the Exercise Price in
effect immediately prior to such adjustment and dividing the product so obtained
by the Exercise Price, as adjusted.


(5)           For the purpose of any computation under Subsections (2) or (3)
above, the current market price per share of Common Stock at any date shall be
deemed to be the average of the daily closing prices for 30 consecutive business
days before such date.  The closing price for each day shall be the last sale
price regular way or, in case no such reported sale takes place on such day, the
average of the last reported bid and asked prices regular way, in either case on
the principal national securities exchange on which the Common Stock is admitted
to trading or listed, or if not listed or admitted to trading on such exchange,
the average of the last reported bid and asked prices as reported by Nasdaq, or
other similar organization if Nasdaq is no longer reporting such information, of
if not so available, the fair market price as determined in good faith by the
Board of Directors and reasonably acceptable to the Holder.


(6)           No adjustment in the Exercise Price shall be required unless such
adjustment would require an increase or decrease of at least one cent ($0.01) in
such price; provided, however, that any adjustments which by reason of this
Subsection (6) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder.  All
calculations under this Section (f) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.  Anything in this Section
(f) to the contrary notwithstanding, the Company shall be entitled, but shall
not be required, to reduce the Exercise Price, in addition to those changes
required by this Section (f), as it, in its sole discretion, shall determine to
be advisable in order that any dividend or distribution in shares of Common
Stock, subdivision, reclassification or combination of Common Stock, issuance of
warrants to purchase Common Stock or distribution or evidences of indebtedness
or other assets (excluding cash dividends) referred to hereinabove in this
Section (f) hereafter made by the Company to the holders of its Common Stock
shall not result in any tax to such holders of its Common Stock or securities
convertible into Common Stock.


(7)           In the event that at any time, as a result of an adjustment made
pursuant to Subsection (1) above, the Holder of this Warrant thereafter shall
become entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (1) to (6), inclusive, above. The Company
may retain a firm of independent certified public accountants selected by the
Board of Directors (who may be the regular accountants employed by the Company)
to make any computation required by Section (f), and a certificate signed by
such firm shall be conclusive evidence of the correctness of such adjustment
absent manifest error or negligence.


(8)           Irrespective of any adjustments in the Exercise Price or the
number or kind of shares purchasable upon exercise of this Warrant, warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in this Warrant.


(g)           OFFICER'S CERTIFICATE.  Whenever the Exercise Price or number of
Warrant Shares shall be adjusted as required by the provisions of the foregoing
Section (f), the Company shall forthwith file in the custody of its Secretary or
an Assistant Secretary at its principal office and with its stock transfer
agent, if any, an officer's certificate showing the adjusted Exercise Price or
number of Warrant Shares determined as herein provided, setting forth in
reasonable detail the facts requiring such adjustment, including a statement of
the number of additional shares of Common Stock, if any, and such other facts as
shall be necessary to show the reason for and the manner of computing such
adjustment.  Each such officer's certificate shall be made available at all
reasonable times for inspection by the Holder or any holder of a Warrant
executed and delivered pursuant to Sections (a) and (d) and the Company shall,
forthwith after each such adjustment, mail a copy by certified mail of such
certificate to the Holder or any such holder.


(h)           NOTICES TO WARRANT HOLDERS.  So long as this Warrant shall be
outstanding, (i) if the Company shall pay any dividend or make any distribution
upon the Common Stock or (ii) if the Company shall offer to the holders of
Common Stock for subscription or purchase by them any share of or class of its
capital stock or any other rights or (iii) if any capital reorganization of the
Company, reclassification of the capital stock of the Company, consolidation or
merger of the Company with or into another entity, sale, lease, or transfer of
all or substantially all of the property and assets of the Company to another
entity, or voluntary or involuntary dissolution, liquidation or winding up of
the Company shall be effected, then in any such case, the Company shall cause to
be mailed by certified mail to the Holder, at least fifteen days prior the
record date specified in (x) or (y) below, as the case may be, a notice
containing a brief description of the proposed action and stating the date on
which (x) a record is to be taken for the purpose of such dividend, distribution
or offer of rights, or (y) such reclassification, reorganization, consolidation,
merger, conveyance, lease, transfer, sale dissolution, liquidation or winding up
is to take place and the date, if any is to be fixed, as of which the holders of
Common Stock or other securities shall be entitled to receive cash or other
property deliverable upon such reclassification, reorganization, consolidation,
merger, conveyance, lease, transfer, sale, dissolution, liquidation or winding
up.


(i)           RECLASSIFICATION, REORGANIZATION OR MERGER.  In case of any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the Company, or in case of any consolidation or merger of the
Company with or into another entity (other than a merger with a subsidiary in
which merger the Company is the continuing corporation and which does not result
in any reclassification, capital reorganization or other change of outstanding
shares of Common Stock of the class issuable upon exercise of this Warrant) or
in case of any sale, lease, or conveyance to another entity of all or
substantially all of the property and assets of the Company, the Company shall,
as a condition precedent to such transaction, cause effective provisions to be
made so that the Holder shall have the right thereafter by exercising this
Warrant at any time prior to the expiration of the Warrant, to purchase the kind
and amount of shares of stock and other securities and property receivable upon
such reclassification, capital reorganization and other change, consolidation,
merger, sale, lease or conveyance by a holder of the number of shares of Common
Stock which might have been purchased upon exercise of this Warrant immediately
prior to such reclassification, change, consolidation, merger, sale, lease or
conveyance.  Any such provision shall include provision for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Warrant.  The Company shall not effect any such reorganization,
consolidation, merger, sale or conveyance (i) unless prior to or simultaneously
with the consummation thereof the survivor or successor corporation (if other
than the Company) resulting from such reorganization, consolidation or merger or
the corporation purchasing such assets shall assume by written instrument
executed and sent to each holder of this Warrant, the obligation to deliver to
such holder such shares of stock, securities or assets as, in accordance with
the foregoing provisions, such holder may be entitled to receive, and containing
the express assumption by such successor corporation of the due and punctual
performance and observance of every provision herein to be performed and
observed by the Company and of all liabilities and obligations of the Company
hereunder, and (ii) in which the Company, as opposed to another party to the
reorganization, consolidation, merger, sale or conveyance, shall be required
under any circumstances to make a cash payment at any time to the holders of
this Warrant.  The foregoing provisions of this Section (i) shall similarly
apply to successive reclassifications, capital reorganizations, and changes of
shares of Common Stock and to successive consolidations, mergers, sales, leases
or conveyances.  In the event that in connection with any such capital
reorganization or reclassification, consolidation, merger, sale, lease or
conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution, or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
Common Stock covered by the provisions of Subsection (1) of Section (f) hereof.




CADIZ INC.




By:       ___________________________
Timothy Shaheen
Chief Financial Officer


Dated:  October __, 2012

(Attachment 1 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

PURCHASE FORM


Dated: _________________




[CHECK AND COMPLETE AS APPLICABLE]




____/                      Cash Exercise.  The undersigned hereby irrevocably
elects to exercise the within Warrant to the extent of purchasing
_______________ shares of Common Stock and hereby makes payment of
_________________________ in payment of the actual exercise price thereof.




____/                      Cashless Exercise.  The undersigned hereby
irrevocably elects to convert the within Warrant into _______________ shares of
Common Stock (with such number as determined pursuant to Section (a) of such
Warrant), which conversion shall be effected pursuant to the terms of the within
Warrant.




INSTRUCTIONS FOR REGISTRATION OF STOCK




Name (Please typewrite or print in block letters):


















Address:




















Signature ______________________________________

(Attachment 1 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



ASSIGNMENT FORM


FOR VALUE RECEIVED, ______________________ hereby sells, assigns and transfers
unto




Name (Please typewrite or print in block letters):








Address:














the right to purchase Common Stock represented by this Warrant to the extent of
________________ shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint __________________, as its attorney-in-fact,
to transfer the same on the books of the Company with full power of substitution
in the premises.




Date _____________________








Signature _____________________________




 



(Attachment 1 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 


Attachment 2
 


 
Form of Purchaser’s Certificate
 

(Attachment 2 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

PURCHASER'S CERTIFICATE
 
CADIZ INC.
550 South Hope Street, Suite 2850
Los Angeles, CA  90071
 
PERSONAL AND CONFIDENTIAL





The undersigned is a Lender as defined in that certain Amendment No. 6 to Credit
Agreement and Amendment No. 4 to Registration Rights Agreement (collectively,
the “Amendment”) among Cadiz Inc. (the “Company”) and Cadiz Real Estate LLC
(“CRE”), the Lenders signatory thereto, and LC Capital Master Fund, Ltd., as
administrative agent.  This Purchaser's Certificate, together with all documents
and agreements relating to the Amendment, the Credit Agreement, as amended by
the Amendment, the Registration Rights Agreement, as amended by the Amendment
and the transactions contemplated thereby are hereafter collectively referred to
as the “Transaction Documents”.  The undersigned acknowledges that in
consideration of the funding by the undersigned of the undersigned’s portion of
the Tranche D Term Loan contemplated by the Amendment, the undersigned shall
receive warrants to purchase shares of the Common Stock of the Company, in
accordance with the terms of the Amendment and Warrant being issued to the
undersigned concurrently therewith (the “Warrant Shares”).  The Tranche D Term
Loan, the Warrant and the Warrant Shares shall hereinafter be referred to
collectively as the “Securities”.  Terms used herein without definition shall
have the meanings ascribed to them in the Amendment.
 
The undersigned shall have such registration rights with respect to the Warrant
Shares as are set forth in the Registration Rights Agreement (as defined in the
Amendment), as amended by the Amendment and except as provided therein, the
undersigned understands it is contemplated that the Securities will not be
registered under the Securities Act of 1933, as amended (the "Act"), or the
state blue sky laws.  The undersigned also understands that in order to assure
that the offering (the “Offering”) of the Securities will be exempt from
registration under the Act and various state securities laws, each prospective
offeree must have such knowledge and experience in financial and business
matters in order that he or she is able to evaluate the risks and merits of an
investment in the Securities.
 
The undersigned understands that the information supplied in this Purchaser's
Certificate will be disclosed to no one other than the officers and directors
and employees of the Company and/or to counsel, accountants, advisors, or agents
for the Company without the undersigned’s consent, except as necessary for the
Company to use such information to support the exemption from registration under
the Act to be claimed for this transaction, and except as necessary to be
provided to federal, state and local governmental and other regulatory agencies,
including the Securities and Exchange Commission (the “SEC”) or as otherwise may
be required by law or legal process.
 
For purposes of this Certificate, the undersigned represents and warrants that:
 
1 The undersigned is either experienced in or knowledgeable with regard to the
business of the Company, or is capable, by reason of knowledge and experience in
financial and business matters in general, and investments in particular, of
evaluating the merits and risks of an investment in the Securities, and is able
to bear the economic risk of the investment and can otherwise be reasonably
assumed to have the capacity to protect the undersigned’s own interests in
connection with the investment in the Securities.
 
2 The undersigned is an “accredited investor”, as that term is defined in Rule
501(a) promulgated under the Act.
 
3 In evaluating the merits and risks of an investment in the Securities, the
undersigned has not relied upon the Company or the Company’s attorneys or
advisers for legal or tax advice, and has, if desired, in all cases sought the
advice of the undersigned’s own personal legal counsel and tax advisers.
 
4 The acquisition of the Securities by the undersigned is solely for the
undersigned’s own account, for investment, and not with a view to, or to offer
or sell for an issuer in connection with, the distribution of the Securities, or
to participate or have a direct or indirect participation in any such
undertaking, or to participate or have a participation in the direct or indirect
underwriting of any such undertaking in violation of the Act.  The undersigned
has no contract, arrangement or understanding with the Company or any other
person to participate in the distribution of the Securities.
 
5 The offer to sell the Securities was directly communicated to the undersigned,
and the undersigned was able to ask questions of and receive answers concerning
the terms of this transaction.  At no time was the undersigned presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
6 The undersigned has heretofore received and reviewed the Company’s press
releases, public filings with the SEC, and exhibits attached thereto (the
“Disclosure Documents”).  In addition to the foregoing, the undersigned has had
the opportunity to speak directly with officers of the Company concerning the
Company’s business plan and operations.  The undersigned agrees to keep
confidential any material non-public information received by the undersigned as
a consequence of the foregoing.
 
7 The undersigned represents and warrants that it never has been represented,
guaranteed, or warranted to the undersigned by any officer or director of the
Company, their agents or employees or any other person in connection with the
Company, expressly or by implication, any of the following:
 
(a) the approximate or exact length of time that the undersigned will be
required to remain as the owner of the Securities;
 
(b) the exact amount of profit and/or amount or type of consideration, profits
or losses (including tax benefits) to be realized, if any, by the Company; or
 
(c) that the past performance or experience of the officers and directors of the
Company, or any other person connected with the Company can predict the results
of the ownership of the Securities or the overall success of the Company.
 
8 The undersigned represents and warrants that the undersigned has been advised
that:
 
(a) the issuance of the Securities that the undersigned is acquiring has not
been registered under the Act, and the Securities must be held indefinitely
unless a transfer of the Securities is subsequently registered under the Act or
an exemption from such registration is available;
 
(b) the Securities that the undersigned is acquiring are “restricted securities”
as that term is defined in Rule 144 promulgated under the Act; and
 
(c) any and all certificates representing the Securities shall bear an
investment legend restricting the transfer of such Securities.
 
9 The undersigned understands the following:
 
(a) there are a number of risks relating to an investment in the Company as set
forth herein, as further described in the Disclosure Documents and in the
undersigned’s direct communications with the Company;
 
(b) the undersigned may lose the undersigned’s entire investment in the
Securities and the Company;
 
(c) no federal or state agency, or any other regulatory body, has passed upon
the Securities, or an investment therein, or made any finding or determination
as to the fairness of the Offering; and
 
10 The undersigned has relied solely upon this Purchaser's Certificate, the
Disclosure Documents and independent investigations made by the undersigned or
the undersigned’s representatives with respect to the undersigned’s investment
in the Securities, and no oral or written representations inconsistent with the
contents of the Disclosure Documents have been made to the undersigned by the
Company or any of its representatives.
 
11 The Company has made no representations to the undersigned regarding the
undersigned’s reporting requirements with the SEC related to the undersigned’s
ownership in the Company, and the undersigned acknowledges and agrees that it is
the responsibility of the undersigned to ensure that it complies with any
disclosure and reporting requirements of the SEC.
 
12 The undersigned, if not an individual, is empowered and duly authorized to
enter into this Purchaser's Certificate under any applicable partnership
agreement, trust instrument, pension plan, charter, articles or certificate of
incorporation, bylaws or any other like governing document.  The person signing
this Purchaser's Certificate on behalf of the undersigned is empowered and duly
authorized to do so by the applicable governing document, board of directors or
stockholder resolution, or the like.
 

(Attachment 2 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



PURCHASER'S CERTIFICATE SIGNATURE PAGE
 




Executed this ___ day of October, 2012, at _____________, City of
______________, ___________________________ (State or Country).
 


 

 
___________________________________
 
 
 
 
By: ________________________________
Name:
Title:



ACKNOWLEDGED AND AGREED TO:


CADIZ INC., a Delaware corporation


By:  ____________________________                                                                           Date:  October
____, 2012
 
Name:
Title:


 

(Attachment 2 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

Attachment 3
 


 
Form of Sixth Amendment Closing Certificate
 

(Attachment 3 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
CADIZ INC.
 
CADIZ REAL ESTATE LLC
 
SIXTH AMENDMENT CLOSING CERTIFICATE
 
October  , 2012
 
Each of the undersigned, Keith Brackpool, Chief Executive Officer of Cadiz Inc.,
a Delaware corporation (the “Company”), on behalf of and solely in his capacity
as an officer of the Company and Timothy J. Shaheen, Chief Executive Officer of
Cadiz Real Estate LLC, a Delaware limited liability company (the “LLC”), on
behalf of and solely in his capacity as an officer of the LLC, does hereby
certify as of the date hereof as follows:
 
1. This Sixth Amendment Closing Certificate (this “Certificate”) is being
delivered pursuant to Section 1.09 of that certain Amendment No. 6 to Credit
Agreement and Amendment No. 4 to Registration Rights Agreement dated as of the
date hereof (the “Sixth Amendment;” capitalized terms used herein without
definition and defined therein shall have the meanings set forth therein) among
the Company and the LLC, as borrowers, the lenders party thereto and LC Capital
Master Fund, Ltd., as administrative agent, which amends among other things that
certain Credit Agreement, dated as of June 26, 2006, by and among the Borrowers,
the lenders party thereto and Peloton Partners LLP, as administrative agent
(“Peloton Agent”), as amended pursuant to that certain Amendment No. 1 to Credit
Agreement dated as of September 29, 2006, by and among the Borrowers, the
lenders party thereto and Peloton Agent; as further amended pursuant to that
certain Amendment No. 2 to Credit Agreement and Amendment No. 1 to Registration
Rights Agreement dated as of June 4, 2009 (the “Second Amendment”), by and among
the Borrowers, the lenders party thereto and LC Capital, as administrative
agent; as further amended pursuant to that certain Amendment No. 3 to Credit
Agreement and Amendment No. 2 to Registration Rights Agreement dated as of
October 19, 2010 (the “Third Amendment”), by and among the Borrowers, the
lenders party thereto and LC Capital, as administrative agent; as further
amended pursuant to that certain Amendment No. 4 to Credit Agreement dated as of
July 25, 2011 (the “Fourth Amendment”), by and among the Borrowers, the lenders
party thereto and LC Capital, as administrative agent; and as further amended
pursuant to that certain Amendment No. 5 to Credit Agreement and Amendment No. 3
to Registration Rights Agreement dated as of August 8, 2012 (the “Fifth
Amendment”), by and among the Borrowers, the lenders party thereto and LC
Capital, as administrative agent (and as the same may be further amended and
supplemented from time to time including by the Sixth Amendment, the “Credit
Agreement”);
 
2. Attached hereto as Exhibit 1 is a true, correct and complete copy of the
resolutions of the board of directors of the Company relating to the approval of
the Sixth Amendment and the other Loan Documents and any other documents
required thereunder or contemplated thereby that are required to be executed,
delivered and performed by the Company pursuant thereto, which approval is in
full force and effect and has not been altered, amended or rescinded in any way.
 
3. Attached hereto as Exhibit 2 is a true, correct and complete copy of the
resolutions of the board of managers of the LLC relating the approval of the
Sixth Amendment and the other Loan Documents and any other documents required
thereunder or contemplated thereby that are required to be executed, delivered
and performed by the LLC pursuant thereto, which approval is in full force and
effect and has not been altered, amended or rescinded in any way.
 
4. The person named below has been duly elected (or appointed) and qualified and
is an acting officer of the Company as of the date hereof, holding the office
set forth opposite his name, and the signature set forth below opposite his name
being the genuine signature of such officer and he is authorized to execute and
deliver this Certificate and all other documents required of the Company in
connection with the execution, delivery and performance of the Sixth Amendment
and the other Loan Documents and any other documents required thereunder or
contemplated thereby.
 
Name
Title
Signature
 
Keith Brackpool
 
Chief Executive Officer
 
Timothy J. Shaheen
Chief Financial Officer
 



 
5. The person named below has been duly elected (or appointed) and qualified and
is an acting officer of the LLC as of the date hereof, holding the office set
forth opposite his name, and the signature set forth below opposite his name
being the genuine signature of such officer and he is authorized to execute and
deliver this Certificate and all other documents required of the LLC in
connection with the execution, delivery and performance of the Sixth Amendment
and the other Loan Documents and any other documents required thereunder or
contemplated thereby.
 
Name
 
Title
Signature
Timothy J. Shaheen
Chief Executive Officer
 



6. The person named below has been duly elected (or appointed) and qualified and
is an acting officer of Octagon Partners, LLC (“Octagon”) as of the date hereof,
holding the office set forth opposite his name, and the signature set forth
below opposite his name being the genuine signature of such officer and he is
authorized to execute and deliver this Certificate and all other documents
required of the Octagon in connection with the execution, delivery and
performance of the Tranche D Mortgage Amendments and any other documents
required thereunder or contemplated thereby.
 
Name
 
Title
Signature
Timothy J. Shaheen
Manager
 



7. The representations and warranties of the Company and the LLC under the Loan
Documents are true and correct as if made on the date hereof (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty is true and correct as of such
specific date) and (b) no Default or Event of Default has occurred and is, as of
the date hereof, continuing under the Loan Documents.
 


[Remainder of page intentionally left blank]

(Attachment 3 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Sixth Amendment Closing
Certificate and caused this Certificate to be delivered as of the __ day of
October, 2012.
 


 
By:  ________________________
 
Name:           Keith Brackpool
 
Title:           Chief Executive Officer, Cadiz Inc.
 
 
By:  ________________________
 
Name:           Timothy J. Shaheen
 
Title:           Chief Financial Officer and Secretary,Cadiz Real Estate LLC
 
 
I, Timothy J. Shaheen, the Chief Financial Officer and Secretary of the Company,
do hereby certify on behalf of the Company and solely in my capacities as Chief
Financial Officer and Secretary that Keith Brackpool is the duly elected,
qualified and acting Chief Executive Officer of the Company, that the signature
set forth above is his genuine signature and that he is authorized to execute
and deliver this Certificate and all other documents required of the Company in
connection with the execution, delivery and performance of the Sixth Amendment
and the Loan Documents and any other documents required thereunder or
contemplated thereby.
 
By:  ________________________
 
Name:           Timothy J. Shaheen
 
Title:           Chief Financial Officer and Secretary,Cadiz Inc.
 


 
I, Keith Brackpool, the Chief Executive Officer of the Company, the holder of
all of the outstanding membership interests of the LLC and of Octagon, do hereby
certify on behalf of the Company, the LLC and Octagon and solely in my capacity
as Chief Executive Officer of the Company that Timothy J. Shaheen is the duly
elected, qualified and acting Chief Financial Officer of the Company, Chief
Executive Officer of the LLC and Manager of Octagon, that the signature set
forth above is his genuine signature and that he is authorized to execute and
deliver this Certificate and all other documents required of the Company, the
LLC and Octagon in connection with the execution, delivery and performance of
the Sixth Amendment and the Loan Documents and any other documents required
thereunder or contemplated thereby.
 
By:  ________________________
 
Name:  Keith Brackpool
 
Title:           Chief Executive Officer, Cadiz Inc.
 

(Attachment 3 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 


 
Company Resolutions
 


 


 

(Attachment 3 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2
 


 
LLC Resolutions
 


 

(Attachment 3 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 
Attachment 4
 


 
Form of Tranche D Mortgage Amendments
 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
This Amendment was prepared
 
by and when recorded should
 
be mailed to:
 
Jubin Meraj, Esq.
 
Manatt, Phelps & Phillips, LLP
 
11355 W. Olympic Blvd.
 
Los Angeles, California 90064
 
Space above this line for recorder’s use
 


[______] AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
 
SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
 
KNOW ALL PERSONS BY THESE PRESENTS:
 
THIS SECOND AMENDMENT OF DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING (this “Amendment”) is made as
of the ___ day of October, 2012 by and among CADIZ INC., a Delaware corporation
with an address of 550 South Hope Street, Suite 2850, Los Angeles, California
90071 (“Cadiz”) and CADIZ REAL ESTATE LLC, a Delaware limited liability company
with an address of 550 South Hope Street, Suite 2850, Los Angeles, California
90071 (“CRE”, together with Cadiz, collectively the “Trustor”), in favor of
Chicago Title Company, having an office at 560 East Hospitality Lane, San
Bernardino, California 92408, as trustee (the “Trustee”) for the benefit of LC
CAPITAL MASTER FUND, LTD., a company organized under the laws of the Cayman
Islands, with an address of c/o Lampe, Conway & Co.  LLC, 680 Fifth Avenue, 12th
Floor, New York, New York 10019, as administrative agent for the benefit of the
Lenders (as defined below) (the “Beneficiary”).
 
WITNESSETH
 
WHEREAS, reference is made to that certain Credit Agreement dated as of June 26,
2006, among Trustor as borrower, the lenders party thereto and Peloton Partners
LLP as administrative agent (“Peloton Agent”); as amended pursuant to that
certain Amendment No. 1 to Credit Agreement dated as of September 29, 2006 by
and among Trustor, the lenders party thereto and Peloton Agent; as further
amended by that certain Amendment No. 2 to Credit Agreement and Amendment No. 1
to Registration Rights Agreement dated as of June 4, 2009 by and among Borrower,
the lenders party thereto and Beneficiary, as administrative agent; as further
amended by that certain Amendment No. 3 to Credit Agreement and Amendment No. 2
to Registration Rights Agreement dated as of October 19, 2010, by and among the
Borrowers, the lenders party thereto and Beneficiary, as administrative agent;
as further amended by that certain Amendment No. 4 to Credit Agreement dated as
of July 25, 2011, by and among the Borrowers, the lenders party thereto and
Beneficiary, as administrative agent; and as further amended by that certain
Amendment No. 5 to Credit Agreement and Amendment No. 3 to Registration Rights
Agreement dated as of August 8, 2012, by and among the Borrowers, the lenders
party thereto and Beneficiary, as administrative agent (and as the same may be
further amended and supplemented from time to time prior to the Effective Date
of Amendment No. 6 to Credit Agreement, as defined below, the “Credit
Agreement”);
 
WHEREAS, as security for the promises, terms, conditions, agreements and
obligations imposed on the Trustor under the Credit Agreement and the other Loan
Documents, the Trustor executed and delivered to the Trustee, for the benefit of
Peloton Agent, that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement, Financing Statement and Fixture Filing, dated as of
[____________] and recorded on [__________] as Document Number [______________]
in the Official Records in the County of San Bernardino of the State of
California (the “Official Records”), as amended by that certain First Amendment
of Deed of Trust, Assignment of Leases and Rents, Security Agreement, Financing
Statement and Fixture Filing dated [____________] and recorded on [____________]
as Document Number [____________ in the Official Records (collectively, the
“Existing Deed of Trust”), which covers the real property more particularly
described therein;
 
WHEREAS, the Existing Deed of Trust was assigned from Peleton Agent, as
administrative agent, to Beneficiary, as administrative agent, by that certain
Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement,
Financing Statement and Fixture Filing, dated [____________] and recorded on
[____________] as Document Number [____________in the Official Records in the
County of San Bernardino of the State of California (the “Assignment  of Deed of
Trust”);
 
WHEREAS, concurrent herewith, the Trustor and Beneficiary have entered into that
certain Amendment No. 6 to Credit Agreement and Amendment No. 4 to Registration
Rights Agreement (“Amendment No. 6 to Credit Agreement”);
 
WHEREAS, the Trustor and the Beneficiary desire that the Existing Deed of Trust
continue to secure the promises, terms, conditions, agreements and obligations
imposed on the Trustor under the Credit Agreement, as amended by the Amendment
No. 6 to Credit Agreement, and the other Loan Documents; and
 
WHEREAS, the Trustor and the Beneficiary desire to amend, extend and modify the
Existing Deed of Trust, and the liens created thereby, as set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Existing Deed of
Trust shall be hereby amended and modified as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein and not otherwise
defined herein shall have the meaning assigned thereto in the Existing Deed of
Trust, as amended by this Amendment, or if not defined therein, in the Credit
Agreement, as amended by Amendment No. 6 to Credit Agreement.  Each reference in
the Existing Deed of Trust to “this Deed of Trust” shall be deemed to be a
reference to the Existing Deed of Trust, as amended by this Amendment.
 
Section 2. Modification.  The Existing Deed of Trust is hereby amended as
follows:
 
(a) All references to the “Credit Agreement” shall mean the Credit Agreement, as
amended by the Amendment No. 6 to Credit Agreement, and as further amended,
modified or restated from time to time;
 
(b) The reference in Article I, Section B.1.1(i) thereof to “payment of
indebtedness in the total principal amount of up to $55,785,487.16, with
interest thereon, pursuant to the terms of the Credit Agreement executed by
Trustor and payable to Beneficiary, and any and all modifications, extensions,
renewals and replacements thereof are by this reference hereby made a part
hereof” is hereby deleted and the following is hereby substituted therefor:
“payment to the Beneficiary of indebtedness in the total principal amount of up
to $64,597,491.45, with interest accrued or accruing thereon at the rate and in
the manner set forth in the Credit Agreement and any and all modifications,
extensions, renewals and replacements thereof are by this reference hereby made
a part hereof”.
 
it being the intent of this Amendment that the obligations of the Trustor under
the Credit Agreement, as amended by Amendment No. 6 to Credit Agreement, shall
be secured under the Existing Deed of Trust as amended by this Amendment as
fully as if such obligations had been incurred under the Credit Agreement as in
effect at the date of recordation of the Existing Deed of Trust.
 
(c) The party designated in Article 5, Section 5.5 as receiving a copy of
notices sent to the Beneficiary is hereby deleted and the following is hereby
substituted therefor:
 
with a copy to:
Manatt, Phelps & Phillips, LLP

 
 
11355 W. Olympic Blvd.

 
 
Los Angeles, CA  90064

 
 
Attention: Timi A. Hallem

 
 
Telephone No.: 310-312-4217

 
 
Telecopy No.: 310-312-4224

 
Section 3. Confirmation and Restatement.  The Trustor, in order to continue to
secure the payment of the Obligations, hereby confirms and restates (a) the
conveyance pursuant to the Existing Deed of Trust to the Trustee for the benefit
of the Beneficiary of the Trust Estate and (b) the grant pursuant to the
Existing Deed of Trust of a security interest in the Collateral and any other
personal property comprising the Trust Estate.  Nothing contained in this
Amendment shall be construed as (a) a novation of the Obligations or (b) a
release or waiver of all or any portion of the conveyance to the Trustee for the
benefit of the Beneficiary of the Trust Estate or of the grant to the
Beneficiary of a security interest in the Collateral and any other personal
property comprising the Trust Estate pursuant to the Existing Deed of Trust.
 
Section 4. Representations and Warranties.  The Trustor hereby represents and
warrants that the representations and warranties made by it in the Existing Deed
of Trust are true and complete in all material respects on and as of the date
hereof as if made on and as of the date hereof.
 
Section 5. Covenants.  The Trustor hereby covenants and agrees to perform each
and every duty and obligation of the Trustor contained in the Existing Deed of
Trust as amended by this Amendment.
 
Section 6. Effectiveness.  This Amendment shall be effective as of the day and
year first written above upon its execution and delivery by the Trustor.  Except
as herein provided, the Existing Deed of Trust shall remain unchanged and in
full force and effect.
 
Section 7. Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one instrument.
 
[Signature Page Follows]
 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the Trustor as of
the day and year first above written.
TRUSTOR:
 
CADIZ INC.
 
By:           
 
Name:           ____________________
 
Title:           ____________________
 
CADIZ REAL ESTATE LLC
 
By:           
 
Name:           ____________________
 
Title:           ____________________
 
AGREED TO AND ACCEPTED:
 
LC CAPITAL MASTER FUND, LTD.
 
as the Beneficiary
 
By:             ____________________
 
Name:             ____________________
 
Title:             ____________________
 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

[Trustor]
 
State of California  )
                                       )
County of Los Angeles  )
 
On ___________, 2012, before me, _______________________________Notary Public,
personally appeared, _______________________________ who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature  (Seal)
 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 
[Trustor]
 
State of California  )
                                       )
County of Los Angeles  )
 
On ___________, 2012, before me, _______________________________Notary Public,
personally appeared, _______________________________ who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature  (Seal)
 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

[Beneficiary]
 
State of California  )
                                       )
County of Los Angeles  )
 
On ___________, 2012, before me, _______________________________Notary Public,
personally appeared, _______________________________ who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature  (Seal)
 
 




 


 

(Attachment 4 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 

Attachment 5
 
 


SCHEDULE 1.1A:  LOAN COMMITMENTS




Lender
Tranche A Term Commitment
Tranche B Term Commitment
Tranche C-1 Term Commitment
Tranche C-2 Term Commitment
Tranche D
Term Commitment
LC CAPITAL MASTER FUND, LTD.
c/o Lampe, Conway & Company LLC
680 Fifth Avenue, Suite 1202
New York, NY 10019
Attention:  Steven G. Lampe
Telecopy:  (212) 581-8999
with a copy to:
Manatt, Phelps & Phillips, LLP
700 12th Street NW, Suite 1100
Washington, DC 20006
Attention:  Debra Alligood White
Telecopy:  (202) 637-1516
$9,000,000.00
$23,737,500.00
$4,500,000.00
$0.00
$1,000,000.00
MILFAM II L.P.
222 Lakeview Avenue, Suite 160-365
West Palm Beach, Florida 33401
Attention:  Eric Fangmann
Telecopy: (619) 923-2908
with a copy to:
O’Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA  90071
Attention:  Steve Warren
Telecopy:  (213) 430-6407
$1,000,000.00
$2,637,500.00
$500,000.00
$2,000,000.00
$1,500,000.00
WATER ASSET MANAGEMENT—MANAGED ACCOUNT #1, L.L.C.
c/o Water Asset Management, LLC
509 Madison Avenue, Suite 804
New York, NY 10022
Attention:  Joe Kirincich
Telecopy: (212) 754-5101
with a copy to:
Makers Capital Corporation
9601 Wilshire Blvd., Suite #1132
Beverly Hills, California 90210
Attn: Stacy Kincaid
Telephone: +1 310 666 8877
$0
$0
$0
$0
$2,500,000.00
AGGREGATE COMMITMENT
$10,000,000.00
$26,375,000.00
$5,000,000.00
$2,000,000.00
$5,000,000.00

 



(Attachment 5 to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 



 


 
Attachment 6
 


 
SCHEDULE 1.1C:  FACILITY DESIGNATIONS AND CONVERSION PRICES
 


Facility Designation
Conversion Price
Tranche A-1 Term Loans
$7.00 per common share
Tranche A-2a Term Loans
$35.00 per common share
Tranche A-2b Term Loans
NONE (not convertible)
Tranche B-1 Term Loans
$13.50 per common share
Tranche B-2 Term Loans
$12.50 per common share
Tranche B-3a Term Loans
$35.00 per common share
Tranche B-3b Term Loans
NONE (not convertible)
Tranche C-1 Term Loans
$13.50 per common share
Tranche C-2 Term Loans
$12.50 per common share
Tranche D Term Loans
NONE (not convertible)

 



(Attachment 6  to Amendment No. 6 to Credit Agreement
and Amendment No. 4 to Registration Rights Agreement)
 
 

--------------------------------------------------------------------------------

 
